Title: [Diary entry: 23 December 1786]
From: Washington, George
To: 

Saturday 23d. Mercury at 49 in the Morning—39 at Noon and 30 at Night. Morning very cloudy—about 8 Oclock began to rain and continued to do so, more or less, through the day—in the forepart of which it was Southerly. Afterwards it got to the Northward blew hard & turned very cold by night when there fell a mixture of snow and rain, and was exceedingly disagr[eeable]. Doctr. Craik went away after breakfast—Mr. Bushrod Washington & his wife were prevented doing it by the Weather. I remained at home all day. Finished gathering & husking of Corn at Dogue run, yesterday; but the weather to day prevented the measuring & lofting it. Ordered the Overseer at the Ferry and my Negroe Overseers, to kill of the Hogs up fatting, each as follow. 



weight


Ferry. Hezh. Fairfax
2
279


River Plantation
2
247


Dogue run Ditto
2
256


Muddy hole Do.
2
143


Head Carpr. Isaac f[ro]m do.
1
84




1009

